UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                     UNSEALING ORDER
         - against -
                                                     Docket No. 17-CR-213 (MKB)
CARLOS ANDRES GALLO
RODRIGUEZ,

                         Defendant.

---------------------------X


                 Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Erin Reid, for an

order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter be unsealed.

Dated:       Brooklyn, New York
             December 14, 2018



                                           HONORABLE STEVEN L. TISCIONE
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
